RENDERED: JULY 1, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0846-MR

TONY BRYANT                                                        APPELLANT


                 APPEAL FROM HARDIN CIRCUIT COURT
v.                HONORABLE JOHN D. SIMCOE, JUDGE
                       ACTION NO. 21-CI-00260


KENTUCKY UNEMPLOYMENT
INSURANCE COMMISSION AND
DEPARTMENT OF THE ARMY                                             APPELLEES


                                 OPINION
                               VACATING AND
                                DISMISSING

                                 ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

COMBS, JUDGE: Appellant, Tony Bryant (Bryant), appeals from an order of the

Hardin Circuit Court affirming a decision of the Kentucky Unemployment

Insurance Commission (Commission). The Commission found that Bryant is

disqualified from receiving benefits because he was discharged for misconduct
connected to his work. After our review, we vacate the order of the Hardin Circuit

Court and dismiss this appeal for the reasons set forth below.

                Bryant worked as a human resource assistant for the Department of

the Army’s Civilian Human Resources Agency at Fort Knox, Kentucky. His job

duties entailed processing applications for benefits for military widows in the

Army’s Survivor Benefits Program. Bryant was fired for borrowing money from

one of the widows in the program. Bryant subsequently filed a claim with the

Kentucky Office of Unemployment Insurance, which determined that he was

disqualified to receive benefits because he was discharged for misconduct

connected with the work. Bryant appealed. Following an evidentiary hearing, the

Referee affirmed.

                Bryant appealed to the Commission, which affirmed the Referee’s

decision on April 28, 2020.

                Bryant then sought judicial review pursuant to KRS1 341.450(1),

which provides as follows:

                Except as provided in KRS 341.460, within twenty (20)
                days after the date of the decision of the commission, any
                party aggrieved thereby may, after exhausting his
                remedies before the commission, secure judicial review
                thereof by filing a complaint against the commission in
                the Circuit Court of the county in which the claimant
                was last employed by a subject employer whose
                reserve account or reimbursing employer account is

1
    Kentucky Revised Statutes.

                                           -2-
                affected by such claims. Any other party to the
                proceeding before the commission shall be made a
                defendant in such action. The complaint shall state fully
                the grounds upon which review is sought, assign all
                errors relied on, and shall be verified by the plaintiff or
                his attorney. The plaintiff shall furnish copies thereof for
                each defendant to the commission, which shall deliver
                one (1) copy to each defendant.

(Emphasis added.)

                Although Bryant was last employed by the Department of the Army in

Hardin County, he filed his complaint in Meade Circuit Court.2 On June 16, 2020,

the Commission and the Department of the Army, now Appellees, jointly filed a

response and contended that Bryant had failed to strictly comply with KRS

341.450(1) by failing to file his complaint in the proper court within the requisite

time -- an error which was fatal to his appeal pursuant to the statute. On January

13, 2021, the Meade Circuit Court entered an order transferring the action “to

Hardin Circuit Court, the appropriate venue.”

                The Hardin Circuit Court proceeded to decide the case on its merits

and affirmed the Commission’s ruling by order entered June 24, 2021.

                On July 23, 2021, Bryant filed a notice of appeal to this Court. Bryant

again argues that his actions did not constitute misconduct. If this case were

properly before us, we would affirm the Commission’s ruling without hesitation



2
    Bryant resides in Meade County.

                                            -3-
based upon our review of the record. However, we cannot reach the merits. We

agree with the Commission that Bryant’s complaint should have been dismissed by

the Meade Circuit Court for lack of jurisdiction.

             In his reply brief, Bryant contends that the Commission’s

jurisdictional argument was not preserved. However, it is well settled that

“jurisdiction may be raised by the parties or the court at any time and cannot be

waived. Moreover, the issue may be raised for the first time on appeal.” Cabinet

for Health and Family Services v. J.T.G., 301 S.W.3d 35, 39 (Ky. App. 2009)

(internal quotation marks and citations omitted).

             KRS 341.450(1) required that Bryant secure judicial review by filing

a complaint in the circuit court of the county where he was last employed within

20 days after the date of the Commission’s decision. Bryant failed to comply with

this statutory prerequisite by filing his complaint in Meade Circuit Court rather

than Hardin Circuit Court. Therefore, Meade Circuit Court lacked jurisdiction ab

initio to consider Bryant’s appeal.

             “It is a firmly rooted concept of law in this state that the courts have

no jurisdiction over an appeal from an administrative agency action unless every

statutory precondition is satisfied.” Taylor v. Kentucky Unemployment Ins.

Comm’n, 382 S.W.3d 826, 831 (Ky. 2012).

             As a general rule, “[t]here is no appeal to the courts from
             an action of an administrative agency as a matter of right.

                                          -4-
             When grace to appeal is granted by statute, a strict
             compliance with its terms is required.” Board of
             Adjustments of City of Richmond v. Flood, 581 S.W.2d 1,
             2 (Ky. 1978) (citations omitted). Statutory preconditions
             for vesting courts with the authority to engage in judicial
             review cannot be satisfied by substantial compliance.
             See City of Devondale v. Stallings, 795 S.W.2d 954, 957
             (Ky. 1990) (“It is only [when defects are
             nonjurisdictional in nature] that a discussion of
             substantial compliance . . . is appropriate.”).
             Consequently, at least with respect to the
             jurisdictional requirements for invoking judicial
             review of an administrative agency ruling, we have no
             substantial compliance exception to a statute which
             grants the right to appeal. See Kentucky
             Unemployment Insurance Commission v. Carter, 689
             S.W.2d 360, 361-362 (Ky. 1985).

Kentucky Unemployment Insurance Commission v. Wilson, 528 S.W.3d 336, 339

(Ky. 2017) (emphasis added).

             We agree with the Commission that the Meade Circuit Court’s order

transferring the case to Hardin Circuit Court did not -- and could not -- cure the

jurisdictional defect.

             A long line of Kentucky cases have [sic] held that where
             appeal from an administrative agency decision is
             permitted by statute, the requirements of the statute are
             mandatory, and a circuit court does not obtain
             jurisdiction to hear the appeal unless the statutory
             requirements have been met.

Cabinet for Human Resources v. Holbrook, 672 S.W.2d 672, 675 (Ky. App. 1984)

(emphasis added).




                                         -5-
              Directly on point is the venerable old case of Jackson v. Wernert, 30

S.W. 412 (Ky. 1895), which involved an appeal of a judgment of the justice of the

peace that was filed in Jefferson Circuit Court instead of quarterly court as required

by a statute in effect at the time. On its own motion, the circuit court transferred

the case to its proper venue in quarterly court. The Court of Appeals of Kentucky

held that “[a]s the circuit court had no jurisdiction of the cause of action between

the parties, it follows that it had no power to transfer the same to the quarterly

court, and should have dismissed the appeal.” Id. at 413 (emphasis added).

             In the case before us, the Meade Circuit Court had no jurisdiction over

the action between the parties. Therefore, it follows that the Meade Circuit Court

had no power to transfer the case to the Hardin Circuit Court and that it should

have dismissed the appeal. It also follows that the Hardin Circuit Court had no

jurisdiction because the Meade Circuit Court’s transfer order was void ab initio

and was, therefore, a legal nullity. So, too, is the Hardin Circuit Court’s June 24,

2021, order affirming the ruling of the Commission.

             It is well established in Kentucky law that any order
             issued by a court that did not have proper jurisdiction is
             “void ab initio . . . is not entitled to any respect or
             deference by the courts.” S.J.L.S. v. T.L.S., 265 S.W.3d
             804, 833 (Ky. App. 2008) (internal citations omitted).
             Moreover, [such an] order is considered “a legal nullity,
             and a court has no discretion in determining whether it
             should be set aside.” Id. (citing Foremost Ins. Co. v.
             Whitaker, 892 S.W.2d 607, 610 (Ky. App. 1995)); see
             also Wedding v. Lair, 404 S.W.2d 451 (Ky. 1966).

                                          -6-
Cabinet for Health and Family Services v. J.T.G., 301 S.W.3d 35, 39 (Ky. App.

2009).

            Accordingly, we vacate the June 24, 2021, order of the Hardin Circuit

Court, and we dismiss this appeal.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEE
                                        KENTUCKY UNEMPLOYMENT
Douglas E. Miller                       INSURANCE COMMISSION:
Radcliff, Kentucky
                                        Joshua R. Hurley
                                        Frankfort, Kentucky

                                        BRIEF FOR APPELLEE
                                        DEPARTMENT OF THE ARMY:

                                        L. Jay Gilbert
                                        Louisville, Kentucky




                                       -7-